--------------------------------------------------------------------------------

Exhibit 10.12
 
NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE HOLDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT OR; (Ill) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.
 
BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).
 
REVOLVING CONVERTIBLE PROMISSORY NOTE
 
Issuance Date: July 18, 2013
US$2,400,000
 
 
Effective Date: July 18, 2013
 

 
FOR VALUE RECEIVED, RICEBRAN TECHNOLOGIES, a corporation incorporated under the
laws of the State of California, whose address is 6720 North Scottsdale Road,
Suite 390, Scottsdale, AZ 85253 (the “Borrower”), promises to pay to the order
of TCA GLOBAL CREDIT MASTER FUND, LP (hereinafter, together with any holder
hereof, “Lender”), whose address is 1404 Rodman Street, Hollywood, Florida
33020, on or before the six (6) month anniversary of the Effective Date or such
later date as agreed upon after the date hereof in a signed writing by the
Lender (the “Revolving Loan Maturity Date”), the lesser of: (i) Two Million Four
Hundred Thousand and No/100 United States Dollars (US$2,400,000); or (ii) the
aggregate principal amount outstanding under and pursuant to that certain senior
secured revolving credit facility agreement, dated as of April 30, 2013, as
amended by amended no 1. thereto dated as of the Effective Date (“Amendment No.
1”), executed by and among the Borrower, as borrower, certain subsidiaries of
the Borrower, as joint and several guarantors, and the Lender, as lender (as
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”), together with interest (computed on the actual number of days
elapsed on the basis of a 360 day year) on the aggregate principal amount of all
Revolving Loans outstanding from time to time, as provided in the Credit
Agreement. Capitalized words and phrases not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.

--------------------------------------------------------------------------------

This revolving convertible promissory note (the “Note”) amends, restates,
replaces and supercedes, in its entirely, that certain revolving convertible
promissory note, issued as of April 30, 2013 and effective as of May 24, 2013
(the “Original Note”), issued by the Borrower in favor of the Lender, in the
principal amount of One Million Four Hundred Thousand and No/100 United States
Dollars (US$1,400,000). The obligations contained in the Original Note shall be
referred to herein as the “Original Obligations”. It is the intention of the
Borrower and Lender that while this Note amends, restates, replaces and
supersedes the Original Note, in its entirety, it is not in payment or
satisfaction of the Original Obligations, but rather is the substitute of one
evidence of debt for another without any intent to extinguish the old. Should
there be any conflict between any of the terms of the Original Note, and the
terms of this Note, the terms of this Note shall control. This Note is not a
novation.
This Note evidences a portion of the aggregate Revolving Loans incurred by
Borrower under and pursuant to the Credit Agreement, to which reference is
hereby made for a statement of the terms and conditions under which the
Revolving Loan Maturity Date or any payment hereon may be accelerated.
As of the Effective Date, Two Million and No/100 United States Dollars
(US$2,000,000) has been advanced by the Lender to the Borrower, consisting of
One Million Four Hundred Thousand and No/100 United States Dollars
(US$1,400,000) advanced on May 24, 2013 and Six Hundred Thousand and No/100
United States Dollars (US$600,000) advanced on the Effective Date. An additional
Four Hundred Thousand an No/100 United States Dollars may be hereafter advanced
by the Lender to the Borrower, subject to the satisfaction of the conditions
precedent and other terms and conditions contained in Amendment No. 1, to the
satisfaction of the Lender in its sole discretion.
The holder of this Note is entitled to all of the benefits and security provided
for in the Loan Documents, of even date herewith. All Revolving Loans shall be
repaid by Borrower, or any person liable for the payment of this Note, on the
Revolving Loan Maturity Date, unless payable sooner pursuant to the provisions
of the Credit Agreement.
Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to Borrower. Each Revolving Loan evidenced hereby and made by Lender,
and all payments on account of the principal and interest hereunder shall be
recorded on the books and records of Lender and the principal balance as shown
on such books and records, or any copy thereof certified by an officer of
Lender, shall be rebuttable presumptive evidence of the principal amount owing
hereunder.
This Note is being issued in connection with Amendment No. 1 and is also secured
by the Security Agreements and all other Loan Documents. All of the agreements,
conditions, covenants, provisions, representations, warranties and stipulations
contained in any of the Loan Documents which are to be kept and performed by the
Borrower or any other Credit Party are hereby made a part of this Note to the
same extent and with the same force and effect as if they were fully set forth
herein, and the Borrower and each Credit Party covenants and agrees to keep and
perform them, or cause them to be kept or performed, strictly in accordance with
their terms.

--------------------------------------------------------------------------------

Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower, or any person liable for the payment of this Note,
waives presentment, demand, notice, protest, and all other demands, or notices,
in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
required time of payment or any other indulgence.
 
Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note, but
specifically excluding any income or capital gains taxes.
 
The Revolving Loan evidenced hereby has been made and/or issued and this Note
has been delivered at Lender's main office set forth above. This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon Borrower, or any
person liable for the payment of this Note, and its legal representatives,
successors, and assigns. Wherever possible, each provision of the Credit
Agreement and this Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Credit Agreement or
this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of the Credit
Agreement or this Note.
 
Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest. Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof. Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the amount permitted by applicable law. All such excess shall be automatically
credited against and in reduction of the outstanding principal balance. Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.
 
THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.

--------------------------------------------------------------------------------

Notwithstanding any provision in this Note or the other Loan Documents, the
total liability for payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions, or other sums which
may at any time be deemed to be interest, shall not exceed the limit imposed by
the usury laws of the jurisdiction governing this Note or any other applicable
law. In the event the total liability of payments of interest and payments in
the nature of interest, including, without limitation, all charges, fees,
exactions or other sums which may at any time be deemed to be interest, shall,
for any reason whatsoever, result in an effective rate of interest, which for
any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Note, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance of this Note immediately upon
receipt of such sums by the Lender, with the same force and effect as though the
Borrower had specifically designated such excess sums to be so applied to the
reduction of such outstanding principal balance and the Lender had agreed to
accept such sums as a penalty-free payment of principal; provided, however, that
the Lender may, at any time and from time to time, elect, by notice in writing
to the Borrower, to waive, reduce, or limit the collection of any sums in excess
of those lawfully collectible as interest rather than accept such sums as a
prepayment of the outstanding principal balance. It is the intention of the
parties that the Borrower do not intend or expect to pay nor does the Lender
intend or expect to charge or collect any interest under this Note greater than
the highest non-usurious rate of interest which may be charged under applicable
law.
 
At any time and from time to time while this Note is outstanding, this Note may
be, at the sole option of the Lender, convertible into shares of the common
stock, no par value per share (the “Common Stock”) of Borrower, in accordance
with the terms and conditions set forth below.
 
(a) Voluntary Conversion. At any time while this Note is outstanding, the Lender
may, upon the occurrence of an Event of Default or if mutually agreed upon by
the parties, convert all or any portion of the outstanding principal, accrued
and unpaid interest, and any other sums due and payable hereunder or under the
Credit Agreement (such total amount, the “Conversion Amount”) into shares of
Common Stock of the Borrower (the “Conversion Shares”) at a price equal to: (i)
the Conversion Amount (the numerator); divided by (ii) eighty-five percent (85%)
of the lowest daily volume weighted average price of the Borrower's Common Stock
during the five (5) Business Days immediately prior to the Conversion Date,
which price shall be indicated in the conversion notice (in the form attached
hereto as Exhibit A, the “Conversion Notice”) (the denominator) (the “Conversion
Price”). The Lender shall submit a Conversion Notice indicating the Conversion
Amount, the number of Conversion Shares issuable upon such conversion, and where
the Conversion Shares should be delivered.

--------------------------------------------------------------------------------

(b) The Lender's Conversion Limitations. The Borrower shall not affect any
conversion of this Note, and the Lender shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the Conversion Notice submitted by the Lender, the Lender (together
with the Lender's Affiliates and any Persons acting as a group together with the
Lender or any of the Lender's Affiliates) would beneficially own shares of
Common Stock in excess of the Beneficial Ownership Limitation (as defined
herein). To ensure compliance with this restriction, prior to delivery of any
Conversion Notice, the Lender shall have the right to request that the Borrower
provide to the Lender a written statement of the number of outstanding shares of
the Borrower's Common Stock as of a requested date . The Borrower shall, within
three (3) Business Days of such request, provide Lender with such requested
information in a written statement, and the Lender shall be entitled to rely on
such written statement from the Borrower in issuing its Conversion Notice and
ensuring that its ownership of the Borrower's Common Stock is not in excess of
the Beneficial Ownership Limitation. The restriction described in this Section
may be waived by Lender, in whole or in part, upon notice from the Lender to the
Borrower to increase such percentage.
For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note. The limitations contained in this Section shall apply to a successor
holder of this Note. For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agencythereof.
(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner, to the extent Lender has the right to convert this Note
into shares of Common Stock:
(1) To convert this Note into shares of Common Stock on any date set forth in
the Conversion Notice by the Lender (the “Conversion Date”), the Lender shall
transmit by facsimile or electronic mail (or otherwise deliver) a copy of the
fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower's transfer agent).
(2) Upon receipt by the Borrower of a copy of a Conversion Notice, the Borrower
shall as soon as practicable, but in no event later than two (2) Business Days
after receipt of such Conversion Notice, send, via facsimile or electronic mail
(or otherwise deliver) a confirmation of receipt of such Conversion Notice (the
“Conversion Confirmation”) to the Lender indicating that the Borrower will
process such Conversion Notice in accordance with the terms herein. In the event
the Borrower fails to issue its Conversion Confirmation within said two (2)
Business Day time period, the Lender shall have the absolute and irrevocable
right and authority to deliver the fully executed Conversion Notice to the
Borrower's transfer agent, and pursuant to the terms of the Credit Agreement,
the Borrower's transfer agent shall issue the applicable Conversion Shares to
Lender as hereby provided. Within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), provided that the Borrower's
transfer agent is participating in the Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, and legends are not required
under the terms of the Credit Agreement, the Borrower shall, subject to Lender
timely providing all information required regarding Lender’s prime broker with
DTC, cause the transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Irrevocable
Transfer Agent Instructions, the Lender may request the Borrower's transfer
agent to) electronically transmit the applicable Conversion Shares to which the
Lender shall be entitled by crediting the account of the Lender's prime broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system, and
provide proof satisfactory to the Lender of such delivery. In the event that the
Borrower's transfer agent is not participating in the DTC FAST program and is
not otherwise DWAC eligible, within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), the Borrower shall instruct and
cause its transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Irrevocable
Transfer Agent Instructions, the Lender may request the Borrower's transfer
agent to) issue and surrender to a nationally recognized overnight courier for
delivery to the address specified in the Conversion Notice, a certificate,
registered in the name of the Lender, or its designees, for the number of
Conversion Shares to which the Lender shall be entitled. To effect conversions
hereunder, the Lender shall not be required to physically surrender this Note to
the Borrower unless the entire principal amount of this Note, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Lender and the Borrower shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s). The Lender, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.

--------------------------------------------------------------------------------

(3) The Person(s) entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record
holder(s) of such shares of Common Stock as of the Conversion Date.
(4) If in the case of any Conversion Notice, the certificate or certificates
required hereunder to be delivered are not delivered to or as directed by the
Lender by the date required hereby, the Lender shall be entitled to elect by
written notice to the Borrower at any time on or before its receipt of such
certificate or certificates, to rescind such Conversion Notice, in which event
the Borrower shall promptly return to the Lender any original Note delivered to
the Borrower and the Lender shall promptly return to the Borrower the Common
Stock certificates representing the principal amount of this Note unsuccessfully
tendered for conversion to the Borrower.
(5) The Borrower's obligations to issue and deliver the Conversion Shares upon
conversion of this Note in accordance with the terms hereof are absolute and,
unless specified otherwise herein, unconditional, irrespective of any action or
inaction by the Lender to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or
entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Lender or any other person or entity of any obligation to the Borrower or any
violation or alleged violation of law by the Lender or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Borrower to the Lender in connection with the issuance of
such Conversion Shares; provided, however, that such delivery shall not operate
as a waiver by the Borrower of any such action the Borrower may have against the
Lender. In the event the Lender of this Note shall elect to convert any or all
of the outstanding principal amount hereof and accrued but unpaid interest
thereon in accordance with the terms of this Note, the Borrower may not refuse
conversion based on any claim that the Lender or anyone associated or affiliated
with the Lender has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Lender,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and the Borrower posts a surety bond for the benefit
of the Lender in the amount of 150% of the outstanding principal amount of this
Note, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to such Lender to the extent it obtains
judgment. In the absence of such injunction, the Borrower shall issue Conversion
Shares upon a properly noticed conversion. If the Borrower fails for any reason
to deliver to the Lender such certificate or certificates representing
Conversion Shares pursuant to timing and delivery requirements of this Note, the
Borrower shall pay to such Lender, in cash, as liquidated damages and not as a
penalty, for each $1,000 of principal amount being converted, $1.00 per Business
Day for each Business Day after the date by which such certificates should have
been delivered until such certificates are delivered. Nothing herein shall limit
a Lender's right to pursue actual damages or declare an Event of Default
pursuant to the Credit Agreement, this Note or any agreement securing the
indebtedness under this Note for the Borrower's failure to deliver Conversion
Shares within the period specified herein and such Lender shall have the right
to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Lender
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law. Nothing herein shall prevent the Lender from having the
Conversion Shares issued directly by the Borrower's transfer agent in accordance
with the Irrevocable Transfer Agent Instructions, in the event for any reason
the Borrower fails to issue or deliver, or cause its transfer agent to issue and
deliver, the Conversion Shares to the Lender upon exercise of Lender's
conversion rights hereunder.

--------------------------------------------------------------------------------

(6)            The issuance of certificates for shares of the Common Stock on
conversion of this Note shall be made without charge to the Lender hereof for
any documentary stamp or similar taxes, or any other issuance or transfer fees
of any nature or kind that may be payable in respect of the issue or delivery of
such certificates, any such taxes or fees, if payable, to be paid by the
Borrower, provided that Borrower shall not be responsible for any income,
capital gains or similar tax imposed on Lender.
(7)            Borrower shall take all action reasonably necessary to at all
times have authorized, and reserved for the purpose of issuance, such number of
shares of Common Stock as shall be necessary to effect the full conversion of
the Note in accordance with its terms (the “Share Reserve”). If at any time the
Share Reserve is insufficient to effect the full conversion of the Note then
outstanding, Borrower shall increase the Share Reserve accordingly. If Borrower
does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, Borrower shall call and hold a special
meeting of the shareholders within forty-five (45) days of such occurrence, or
take action by the written consent of the holders of a majority of the
outstanding shares of Common Stock, if possible, for the sole purpose of
increasing the number of shares authorized to an amount of shares equal to three
(3) times the Conversion Shares. Borrower’s management shall recommend to the
shareholders to vote in favor of increasing the number of shares of Common Stock
authorized.

--------------------------------------------------------------------------------

(d)           Adjustments to Conversion Price.
(1)            If the Borrower, at any time while this Note is outstanding: (i)
pays a stock dividend or otherwise makes a distribution or distributions payable
in shares of Common Stock on outstanding shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues, in the event of a
reclassification of shares of Common Stock, any shares of capital stock of the
Borrower, then the Conversion Price shall be multiplied by a fraction, the
numerator of which shall be the number of shares of Common Stock (excluding any
treasury shares of the Borrower) outstanding immediately before such event, and
the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination, or re-classification.
(2)            If, at any time while this Note is outstanding: (i) the Borrower
effects any merger or consolidation of the Borrower with or into another Person,
(ii) the Borrower effects any sale of all or substantially all of its assets in
one transaction or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Borrower or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Borrower effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental
Transaction”), then upon any subsequent conversion of this Note, the Lender
shall have the right to receive, for each Conversion Share that would have been
issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
 Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Lender shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Borrower or surviving entity in such
Fundamental Transaction shall issue to the Lender a new note consistent with the
foregoing provisions and evidencing the Lender's right to convert such note into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring (i) any such
successor or surviving entity to comply with the provisions of this Section and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction
or (ii) the satisfaction of all outstanding principal and interest hereunder.

--------------------------------------------------------------------------------

(3)            Whenever the Conversion Price is adjusted pursuant to any
provision of this Note, the Borrower shall promptly deliver to Lender a notice
setting forth the Conversion Price after such adjustment and setting forth a
brief statement of the facts requiring such adjustment.
 
(4)            If: (A) the Borrower shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Borrower shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Borrower shall authorize the granting to all holders of the
Common Stock of rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
stockholders of the Borrower shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Borrower is a party, any sale or transfer of all or substantially all of the
assets of the Borrower, of any compulsory share exchange whereby the Common
Stock is converted into other securities, cash or property, or (E) the Borrower
shall authorize the voluntary or involuntary dissolution, liquidation or winding
up of the affairs of the Borrower, then, in each case, the Borrower shall cause
to be filed at each office or agency maintained for the purpose of conversion of
this Note, and shall cause to be delivered to the Lender at its last address as
it shall appear upon the Borrower's records, at least ten (10) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating: (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined, or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.

--------------------------------------------------------------------------------

(e) Make-Whole Rights. Upon liquidation by the Lender of Conversion Shares
issued pursuant to a Conversion Notice, provided that the Lender realizes a net
amount from such liquidation equal to less than the Conversion Amount specified
in the relevant Conversion Notice (such net realized amount, the “Realized
Amount”), the Borrower shall issue to the Lender additional shares of the
Borrower’s Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Lender (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Lender
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Lender (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth herein. The Make-Whole Shares, when issued, shall be deemed to be
validly issued, fully paid, and non-assessable shares of the Borrower’s Common
Stock. Following the sale of the Make-Whole Shares by the Lender: (i) in the
event that the Lender receives net proceeds from such sale which, when added to
the Realized Amount from the prior relevant Conversion Notice, is less than the
Conversion Amount specified in the relevant Conversion Notice, the Lender shall
deliver an additional Make-Whole Notice to the Borrower following the procedures
provided previously in this paragraph, and such procedures and the delivery of
Make-Whole Notices shall continue until the Conversion Amount has been fully
satisfied; (ii) in the event that the Lender received net proceeds from the sale
of Make-Whole Shares in excess of the Conversion Amount specified in the
relevant Conversion Notice, such excess amount shall be applied to satisfy any
and all amounts owed hereunder in excess of the Conversion Amount specified in
the relevant Conversion Notice.
 
[-signature page follows-]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.
 
 
RICEBRAN TECHNOLOGIES
 
 
 
By:/s/ J. Dale Belt
 
 
Name: J. Dale Belt
 
Title: Chief Financial Officer

 
[Signature Page 1 of Revolving Convertible Promissory Note]

--------------------------------------------------------------------------------

CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing revolving convertible promissory
note as a guarantor, hereby consents and agrees to said revolving convertible
promissory note and to the payment of the amounts contemplated therein,
documents contemplated thereby and to the provisions contained therein relating
to conditions to be fulfilled and obligations to be performed by it pursuant to
or in connection with said revolving convertible promissory note to the same
extent as if the undersigned were a party to said revolving convertible
promissory note.
 
NUTRACEA, LLC
 
 
 
By:
/s/ J. Dale Belt
 
Name:
J. Dale Belt
Title:
SRB-IP. LLC

 
SRB-IP. LLC
 
 
 
 
By:
/s/ J. Dale Belt
 
Name:
J. Dale Belt
 
Title:
Secretary
 

 
SRB-MERM, LLC
 
 
 
 
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Title:
Secretary

 
SRB-LC, LLC
 
 
 
 
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Title:
Secretary

 
SRB-MT, LLC
 
 
 
 
By:
/s/J. Dale Belt
 
Name:
/s/ J. Dale Belt
 
Title:
Secretary

 
[Signature Page 2 of Revolving Convertible Promissory Note]

--------------------------------------------------------------------------------

SRB-WS, LLC
 
By:
/s/J. Dale Belt
Name:
/s/ J. Dale Belt
Its:
Secretary
 
RICEX COMPANY
 
By:
/s/J. Dale Belt
Name:
/s/ J. Dale Belt
Its:
Secretary
 
RICEX NUTRIENTS, INC.
 
By:
/s/J. Dale Belt
Name:
/s/ J. Dale Belt
Its:
Secretary
 
RICE SCIENCE, LLC
 
By:
/s/J. Dale Belt
Name:
/s/ J. Dale Belt
Its:
Secretary
 
RICE RX, LLC
 
By:
/s/J. Dale Belt
Name:
/s/ J. Dale Belt
Its:
Secretary

 
[Signature Page 3 of Revolving Convertible Promissory Note]

--------------------------------------------------------------------------------

EXHIBIT A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal and/or interest under the
Revolving Convertible Promissory Note (the “Note”) of RiceBran Technologies, a
corporation incorporated under the laws of the State of California (the
“Company”), into shares of common stock, no par value per share (the “Common
Shares”), of the Company in accordance with the conditions of the Note, as of
the date written below.
 
In reliance on the number of outstanding shares reported by the Company to
Holder, the undersigned represents and warrants to the Company that its
beneficial ownership of shares of the Company’s Common Stock, including the
Common Shares does not exceed the Beneficial Ownership Limitation as specified
under the Note.
 
Conversion Calculations Date
 
 
of Conversion:
 
 
Conversion Price
 
 
Principal Amount and/or Interest to be Converted:
 
 
Number of Common Shares to be Issued:
 
 

 
[HOLDER]
 
 
   
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 

 
 

--------------------------------------------------------------------------------